      Case 9:19-cr-80073-RLR Document 31 Entered on FLSD Docket 05/15/2019 Page 1 of 4
(Rev.03/2016).
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT O F FLORIDA

                                         APPEARANCE BO ND T--

                                     CASE NO.:19-80073-CR-Rosenbere
                                                                                    FILED BY                   D.C.
U NITED STATES OF A M ERICA :
                 Plaintiff,                                                                MAt 15 2219
                                                            JAIL #: -
                                                                                           ANGELA E.NOBLE
                                                                                           CLERK U S DISI CI
ScottP.Strochak                                                                            s.o.oF/1
                                                                                                  .k.-w.ea.
                      Defendant,


1,theundersigneddefendantand lorwe,theundersigned sureties,jointlyandseverallyacknowledgethatweand
ourpers nalrepresentatives,jointlyandseverally,areboundtopaytheUnitedStatesofAmerica,thesum of
$                                X                 .
                                   STA N D AR D C O N DITIO N S O F BO N D

Theconditionsofthisbond arethatthedefendant:
    1. Shallappearbeforetl'liscourtand atsuch otherplacesasthedefendantmayberequiredtoappear,in accordance
with any and allorders and directionsrelating to the defendant's appearance in this case,including appemunce for
violation ofacondition ofthedefendant'sreleasemsmay beorderedornotified bythiscourtoranyotherUnitedStates
DistrictCourttowhich thedefendnntmay beheld to answerorthecausetransferred.'Thedefendnntisto abideby any
judgmententeredin suchmatterby surrenderingto serveany sentenceimposed andobeyinganyorderordirectionin
connectionwithsuchjudgment.Thisisacontinuingbond,includinganyproceedingonappealorreview,whichshall
rem ainin fullforceandefrectuntilsuch timeasthecourtshallorderotherwise.
    2. M ay notatany tim e,forany reason whatever,leavethe Southem Disz ctofFlolidaorotherDistrictto which
thecase may be rem oved ortransferred aftcrheorshe hmsappeared in such Distdctpursuantto theconditionsofthis
bond,withoutErstobtaining written perm ission from thecourt,exceptthatadefendantordered rem oved ortrnnsferred
to anotherdistrictmay traveltothatdistrictasrequired forcourtappearancesandtrialpreparationupon writtennoticeto
theClerkofthiscourtorthecourtto which the casehasbeen removed orkanqferred.TheSouthem DistrictofFlorida
consistsofthe following cotmties:M onroe,M iam i-Dade,Broward,Palm Beach,M artin,St.Lucie,Indian River,
O keechobee,and H ighlands.
     3. M ay notchangehisorherpresentaddressasrecorded on thisbondwithoutpriorpermission in writing from
 the court.
     4. Is required to appearin courtatal1tim es as required by notice given by the courtorits clerk to the address
 on thisbond orin open courtortotheaddressaschanged by perm ission from the court.'      Fhe defendantisrequired
 to ascertain from theClerk ofCourtordefensecounselthetimeand placeofa11scheduledproceedingson thecase.
 ln no eventmay adefendantassumethathisorhercasehasbeen dism issed unlessthecourthasentered an orderof
 dism issal.
     5. The defendantmustcooperate with 1aw enforcementofficersin the collection ofa DNA sample ifthe
 collection isrequired by 42 U .S.C .Section 14135a.

      6. Shallnotcommitany actin violation ofstateorfederallaws.
    Case 9:19-cr-80073-RLR Document 31 Entered on FLSD Docket 05/15/2019 Page 2 of 4
                                                          DEFENDANT: ScottP.Strochak
                                                          C ASE N U M BE R :19-80073-CR -R osenberg
                                                                            PAGE TW O
                                   SPECIA L C O N D ITIO NS O F BO N D
ln addition to compliance with the previously stated conditions ofbond,the defendantmustcomply with the
s ecialconditionschecked below :
     a.Surrenderallpassports and traveldocum ents,ifany,to the PretrialServices Office and notobtain any
       traveldocum ents during the pendency ofthe case;
     b.Reportto PretrialServicesasfollow s:      asdirected or. timels)awce/cinpersonand. timels)aweek
       by telephone;
     c.Subm itto substance abuse testing and/ortreatm ent;
     d,Refrain from excessive use ofalcohol,or any use of a narcotic drug orother controlled substance,as
      defined in section 102 oftheControlled SubstancesAct(21U.S.C.j802),withoutaprescription bya
       licensed medicalpractitioner;
    e.Participatein mentalhealth assessm entand/ortreatm ent;
    f.Participateand undergo a sex offensespecific evaluation andtreatm ent;
    g.M aintain oractively seek full-tim e em ploym ent'
                                                       ,
    h.M aintain orbegin an educationalprogram '   ,
    i.Avoid a1lcontactwith victimsoforwitnessesto the crim escharged,excepttllrough counsel;
    '
     . Ref rain from possessing a fireann,destructivedevice orotherdangerousweapons;
    k.None ofthe signatoriesm ay sell,pledge,mortgage,hypothecate,encum ber,etc.,any property they own
       untilthebond isdischarged,orotherwise modifiedby the Court;
    1.M ay notvisitcom mercialtransportation establishm ent:airports,seaport/marinas,commercialbusterminals,
      lrtz/n stations,etc.;
    m.Noaccesstotheinternetviaanytypeofconnectivitydevice(i.e.,computers,pda'
                                                                            s,cellularphones,lv'
                                                                                               J),
       and follow instructionsasoutlined in the agreem entw aiverprovided to you by PretrialServices;
    n.H OM E CONFINEM ENT PROG RAM The defendantshallparticipate in one ofthe following hom e
      confinementprogram componentsand abidebyalltherequirementsoftheprogram which ( )willnot
      or( )willincludeelectronicmonitoringorotherIocationverificationsystem,paid forby thedefendant
      based upon Ag/âerabilitytopay ( )orpaid forby PretrialServices( ).
                                   .
             Curfew:Youareree ctedtoyourresidenceeverydayâom             to   .orasdirededbytheCotut
             Home Detention:You arerestricted to yourresidence atal1timesexceptfor:( )medicalneedsor
             treatment,( )courtappearances,( )attorneyvisitsorcourtordered obligations,and
             ( )other
    o.HALFW AY HO USE PLACEM ENT The defendant shall reside at a halfw ay house or community
      correctionscenterand abideby al1therulesand regulationsoftheprogram .
          Youarerestrictedtothehalfway houseata11timesexceptfor:( )employment;( )education;
          ( )religioussea ices;( )medical.substanceabuse,ormentalhealth treatment;( )attorneyvisits;
          ( )courtappearances;( )courtorderedobligations;( )reportingtoPretrialServices;and ( )
        other
     p. M ay travel to and from : , d m ust notify Pretrial Services of travelplans before leaving and upon
          retum .
      .   Com ply w ith the following additionalconditions ofbond:
                              <E                              '      &          a l&>
                =         %cm 'p *
    Case 9:19-cr-80073-RLR Document 31 Entered on FLSD Docket 05/15/2019 Page 3 of 4
                                                       D EFEN D A NT : ScottP.Strochak
                                                       C A SE NU M BER :19-80073-C R -R osenberg
                                                                        PA G E TH RE E

                   PENALTIES AND SANCTIONS APPLICAALE TO DEFENDANT
       Violation ofany oftheforegoingconditionsofreleasem ayresultintheimm ediateiisuanceofawarrantforthe
defendant'sarrestarevocationofrelease,anorderofdetention,asprovidedin 18U.S.C.53148,forfeitureofanybail
posted,and aprosecution forcontemptasprovided in 18 U.S.C.j401,which could resultin a possible term of
imprisonm entora tine.

        Thecommission ofany offensewhileon pretrialreleasemay resultinanadditionalsentenceuponconviction
forsuch offense to a term ofimprisonmentofnotmore than ten years,ifthe offense is a felony;or a term of
im prisonmentofnotm ore than one year,iftheoffense isam isdemeanor.Tllissentenceshallbe consccutiveto any
othersentenceand mustbeimposedin addition to thesentencereceived fortheoffense itself.

       Title 18 U.S.C.j1503 makesita criminaloffensepunishable by up to tive yearsofimprisonmentanda
$250,000tinetointimidateorattempttointimidateawitness,jurororom cerofthecourt;18U.S.C.j1510makesit
a criminaloffense purlishable by up to tive years of im prisonmentand a $250,000 fine to obstructa criminal
investigation;18U.S.C.j1512 makesitacriminaloffense punishable by up to ten yearsofimprisonmentand a
$250,000 fineto tnmperwith a witness,victim orinfbrmant;and 18 U.S.C.51513 makesita criminalofense
punishablebyuptotcnyearsofim prisomnentand a$250,000 finetoretaliate againstawimess,victim orinformant,
orthreaten to do so.

       Itisacriminalofrenseunder18U.S.C.93146,ifaherhavingbeenreleased,thedefendantknowinglyfailsto
appearasrequiredby theconditionsofrelease,orto surrenderfortheserviceofsentenceptlrsuanttoacourtorder.lf
thedefendantwasreleased in cormection with a charge of,orwhileawaiting sentence,surrenderfortheservice ofa
sentence,orappealorcertiorariafterconviction for:

   (1)an offensepunishableby death,life imprisomnent,orimprisonmentforaterm offifteen yearsormore
       the defendantshallbefined notmorethan $250,000 orim prisoned fornotm orethan ten years,orboth;
   (2)an offensepunishableby imprisonmentforatenn offiveyearsormore,butlessthan fifteenyears,the
       defendantshallbe fined notmorethan $250,000 orim prisoned fornotm orethan fiveyears,orboth;
   (3)any otherfelony,thedefendantshallbefined notmorethan $250,000orimprisonednotmorethantwo
       years,or both;
   (4)a misdemeanor,thedefendantshallbefined notmorethan $100,000 orimprisoned notmorethan one
       year,orboth.

        A tenu ofim prisonmentimposed forfailure to appearorsurrendershallbe consecutive to the sentence of
imprisonmentforany otheroffense.In addition,a failure to appearmay resultin the forfeiture ofany bailposted,
which meansthatthe defendantwillbe obligated to pay the fullam otmtofthebond,which m ay bcenforced by al1
applicable lawsofthe U rlited States.
     Case 9:19-cr-80073-RLR Document 31 Entered on FLSD Docket 05/15/2019 Page 4 of 4
                                                                                DEFENDANT: ScottP.Strochak
                                                                                CASE NUM BER:19-80073-CR-Rosenberg
                                                                                             PAGE FOUR
                             PENALTIES A ND SA NCTIO NS A PPLICABLE TO SUR ETIES
Violation by thedefendantofany ofthe foregoingconditionsofrelease willresultin an immediateobligation bythe surety orsureties
topaythefullamountofthebond.Forfeimreofthebondforanybreachofoneormoreconditionsmaybedeclaredbyajudicialomcer
ofanyUnitedStatesDistrictCourthaving cognizanceoftheaboveentitled matteratthetimeofsuch breach,and ifthebond isforfeited
andtheforfeitureisnotsetasideorremitted,judgmentmaybeentereduponmotion insuchUnitedStatesDistrictCourtagainsteach
suretyjointly andseverallyfortheamountofthebond.togetherwithinterestand costs,and executionmaybe issued andpayment
secured asprovidedby theFederalRulesofCriminalProcedureand otherlawsoftheUnited States.
                                                        SIG NATUR ES
 Ihavecarefully read and Iunderstand thisentireappearancebondconsisting offourpages,orithasbeen readto me,and,ifnecessary,
translated into mynative Ianguage,and lknow thatIam obligatedby law to complywith allofthetennsofthisbond.Ipromisetoobcy
aIlconditionsofthis bond,to appearin courtasrequired,and to surrenderforservice ofany sentence imposed.Iam aware ofthe
penaltiesand sanctionsoutlined inthisbondforviolationsoftheterm softhebond.
IfIam anagentactingfororon behalfofacorporatesurety,Ifurtherrepresentthat1am adulyauthorized agentforthecop oratesurety
and havefullpowertoexecutethisbondintheamountstated.

 N O T E:Page 5 ofthis form M U ST be com pleted before the bond w illbe ac                                            ed for sling.
                                                                   D EFEND ANT
Si
 gnedt
     his-lV dayof Z                                         ,2015 at W e                              ,Flrid
Signedandacknowledgedbeforeme:                                             DEFE         '           re)     ,
                                                                           ,
                                                                                            arg                           ,
                          w itness                                             '            City                  'y     State

                                                             CO RPOR ATE SURETY
Sir edthis              dayof                               ,20       at                              ,Florida
SURETY:                                                                     AGENT:(Signature'
                                                                                            ,
                                                                            PRINT NA M E:
         City                               State

                                                            IND IV ID UA L SU RETIES
Signedthis      dayof            ,20   at                         ,Flori
                                                                       da Signedthis        dayof           ,20   at             ,Florida
SURE'
    I'
     Y:(Signature)                                                         SIJREW :tsignaturel
                                                                           PRCQT
PRN NAM E:                                                                 NAM E;
RELATIONSHIP TO DEFENDANT:                                                 R ELATIONSHIP TO DEFENDANT:

                (lity                               State                                   (zity                        State
Signedthis      dayof            ,20   at                         ,Florida Signedthis       dayof           ,20   at             ,Flori
                                                                                                                                      da
SURE'I'Y:tsi
           gnaturez                                                         SURETY:(Signature)
PRINT NAM E:                                                                PRN    NAM E:
RELATIO NSHIP TO DEFENDANT:                                                 RELATIO NSHIPTO DEFENDANT:

                City                                State                                   City                         Statc


 oate: Ft<                ts (ws (Q APPROVALBYTH COURT
                                                                               W illiam M atthew m n
                                                                               U N ITED ST ATE S A G IST R ATE JU D G E
